15 A.3d 322 (2011)
205 N.J. 314
In the Matter of Dora R. GARCIA, an Attorney at Law (Attorney No. XXXXXXXXX).
D-57 September Term 2010, 067368
Supreme Court of New Jersey.
March 9, 2011.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB *323 10-289, concluding on the record certified to the Board pursuant to Rule 1:20-4(f) (default by respondent), that DORA R. GARCIA of PENN VALLEY, PENNSYLVANIA, who was admitted to the bar of this State in 1992, and who has been suspended from the practice of law since November 24, 2007, should be suspended from practice for a period of three months for violating RPC 8.1(b) (failure to cooperate with disciplinary authorities) and RPC 8.4(d) (conduct prejudicial to the administration of justice);
And the Disciplinary Review Board having further concluded that the term of suspension should be consecutive to the fifteen-month term of suspension ordered by the Court on June 12, 2008, and effective November 24, 2007;
And good cause appearing;
It is ORDERED that DORA R. GARCIA is suspended from the practice of law for a period of three months, effective February 25, 2009; and it is further
ORDERED that respondent shah not be reinstated to practice in New Jersey unless and until she is reinstated in Pennsylvania, as ordered by this Court on June 12, 2008; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule 1:20-20(c), respondent's failure to comply with the Affidavit of Compliance requirement of Rule 1:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent's petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.